Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments and response filed Oct. 27, 2020 have been received and entered into the case. 

Status of the Claims 
	Claims 1-21, 25, 42, 51, 53, 57, 58, 60, 93, 94, 97 and 98 are currently pending.
Claims 1, 3, 6-8, 53, 57 and 58 are amended.
Claim 60 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 22-24, 26-41, 43-50, 52, 54-56, 59, 61-92, 95 and 96 are cancelled. 


Claim Objections
	The claim objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  


Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 have been revised due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-13, 15-19, 25, 42, 51, 53, 57, 58, 94, 94 and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Burnouf et al. (WO 2009/087560) (ref. of record) in view of and Johnson (WO 2008/067085) (ref. of record) and Hiles et al. (US 2008/0299171) (ref. of record) and as evidenced by Copland et al. (WO 2013/003356) (ref. of record).


Regarding claims 1, 2, 17, 18, 42, 51, 53, 57, 93, 94 and 97, Burnouf teaches a liquid bioactive fraction of mammalian platelets, specifically human, for therapeutic use (clottable concentrate of platelet growth factors)(page 8 lines 27-32, page 11 lines 22-23, page 15 lines 23-28 and pg. 36).  Burnouf teaches the bioactive fraction comprises native components of the platelet concentrate including albumin, globulin (page 36-37 Table 3) and at least vascular endothelial growth factor (VEGF), transforming growth factor growth factor beta (TGF-β), and platelet derived growth factor BB (PDGF-BB)(pg. 12 line 32 to pg. 13 line 5).  TGF-β1 is present in the bioactive fraction at least 100,000 pg/ml (452 or 368 ng/ml) (Page 156 Table 1).  Burnouf suggests the platelet growth factor concentrate may be further mixed with artificial scaffolds such as those made from collagen (page 24 lines 13-15).  With respect to claims 1 and 42, Burnouf teaches the platelet growth factor concentrate with almost completely depleted in fibrinogen and with non-detectable levels of fibrinogen (would be less than 10,000 ng/ml and 20,000 claim 57, Burnouf teaches the composition where detergent is removed from the bioactive fraction of mammalian platelets is free from detergent residues by removal using C18 absorption (pg. 35 lines 25-31 and pg. 42 lines 8-30). 
Burnouf does not specifically apply the bioactive fraction or the platelet concentrate with non-detectable levels of fibrinogen to a decellularized collagenous extracellular matrix (ECM) in the form of at least one sheet or in the form of particles and where the ECM retains native sulfated glycosaminoglycans of the source tissue at a level of at least 500 µg per gram of ECM on a dry weight basis and retains native grow factors of the source material as recited in claims 1 and 17, and where the ECM retains native sulfated glycosaminoglycans of the source tissue at a level of at least 1000 µg per gram of ECM on a dry weight basis as recited in claims 51 and 94.  Similarly, Burnouf does not teach the native growth factors of the ECM include basic fibroblast growth factor (FGF-2), transforming growth factor growth factor beta (TGF-beta), epidermal growth factor (EGF), connective tissue growth factor (CTGF), vascular endothelial growth factor (VEGF), and platelet derived growth factor (PDGF) as recited in claims 6 and 97. 
However, Johnson teaches a composition of processed ECM materials for therapeutic use as a medical graft (abstract).  The ECM material is taught to include a collagenous material and to include exogenous proteins (non-native bioactive components) applied to the collagenous matrix (pg. 10 lines 7-9 and pg. 12 lines 24-30). The exogenous proteins can include a bioactive factors that correspond to those natively occurring in the ECM tissue (pg. 12 lines 27-28) such as native growth factors 
One of ordinary skill in the art would have been motivated to combine the collagenous ECM of Johnson and/or Hiles with the bioactive fraction of Burnouf because Burnouf suggests that it is beneficial to combine their platelet growth factor concentrate with a collagen scaffold for therapeutic use.  One of ordinary skill in the art would have had a reasonable expectation of success because Johnson and Hiles indicate that their collagenous ECM material is intended to be combined with 
Burnouf is silent with respect to the concentrations of VEGF and PDGF-BB present in the bioactive fraction and does not teach all the concentrations of the growth factors, VEGF and PDGF-BB, present in the bioactive fraction as recited in claims 1 and 53.  Similarly, Burnout does not teach the composition with a concentration of fibrinogen within the level of 500 to 10,000 ng/mL as recited in claim 58.  As for the concentrations of the growth factors and protein, fibrinogen, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the   The selection of specific concentrations clearly would have been a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that the therapeutic effect of the product produced would have been affected by these concentrations. 
Regarding claims 3 and 19, Burnouf teaches the bioactive fraction comprises bioactive factors or the native components of the platelet concentrate including albumin, globulin (page 36-37 Table 3) and at least vascular endothelial growth factor (VEGF), transforming growth factor growth factor beta (TGF-β), platelet derived growth factor BB (PDGF-BB), platelet derived growth factor AA (PDGF-AA), epidermal growth factor (EGF), fibroblast growth factor-basic (FGF-basic) (pg. 12 line 32 to pg. 13 line 5).  
Regarding claim 7, Burnouf does not teach the bioactive fraction includes heparin (free of heparin).
Regarding claim 8, Burnouf teaches the bioactive fraction includes at least TNF-α (pg. 17 lines 20-23). Burnouf is silent with regard to the presence of interleukin proteins and IFN-gamma, however, Burnouf prepares their bioactive fraction from platelets lysed by detergents (page 6 line 15-page 7 line 7), filtered and forming a clot (page 7 line 27-32) and includes many of the same growth factors as claimed by Applicant.  Therefore it would appear, baring evidence to the contrary, that the bioactive fraction of Burnouf would also inherently contain the same interleukin proteins and IFN-gamma as it was obtained from the same source of platelets and in a similar manner to Applicant’s (lysed, clotted and filtered as per Applicant’s Specification at page 33-34).
Regarding claims 9 and 25, Burnouf teaches the bioactive fraction includes a liquid fraction and the composition includes 33.8 or 32.5 g/L (between 2 and 5 g/dL) of albumin and 11.5 or 11.2 g/L of IgG (globulins) (between 0.5 and 2.5 g/dL)(pg. 36 Table 3).
Regarding claims 10-13, Burnouf teaches the bioactive fraction where the PDGF and VEGF are essentially completely removed by charcoal treatment of the platelet lysate (page 151 abstract, Introduction, page 156 Table 1, page 159 column 1). TGF-β1 is present in the bioactive fraction at least 5000 pg/ml (452 or 368 ng/ml) (Page 156 Table 1).
Regarding claim 15, Burnouf is silent with regard to the osmolarity of the platelet lysate (bioactive fraction), but platelet lysate inherently has an osmolarity of 309 as evidenced by Copland (pg. 13 Table).
Regarding claim 16, Burnouf teach wherein the pH is in a range of about 6 to about 9 (pg. 6 lines 16-17). This renders the claimed range at least obvious if not anticipated.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 4-6, 14, 20, 21, and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Burnouf in view of Hiles and Johnson as applied to claims 1-3, 7-13, 15-19, 25, 42, 51, 53, 57, 58, 93-94 and 97 above, and further in view of Kirkpatrick et al. (Annals of Clinical and Laboratory Science 2010) (ref. of record) and Massberg et al. (The Journal of Experimental Medicine 2006) (ref. of record).
The combined teachings of Burnouf, Hiles and Johnson render obvious the claims as described above.
Regarding claims 4-6, 14, 20, 21, and 98, Burnouf teaches the bioactive fraction comprises native components of the platelet concentrate including fibrinogen, albumin, globulin (pg. 36-37 Table 3) and at least vascular endothelial growth factor (VEGF), transforming growth factor growth factor beta (TGF-β), platelet derived growth factor BB (PDGF-BB), platelet derived growth factor AA (PDGF-AA), epidermal growth factor (EGF), fibroblast growth factor-basic (FGF-basic) (pg. 12 line 32 to pg. 13 line 5).  Reduction and removal of fibrinogen is suggested as beneficial as well (pg. 43-44).  With respect to claim 6, Johnson teaches the native growth factors that are retained in ECM include basic fibroblast growth factor (FGF-2), transforming growth factor growth factor beta (TGF-beta), epidermal growth factor (EGF), connective tissue growth factor (CTGF), vascular endothelial growth factor (VEGF), and platelet derived growth factor (PDGF) (pg. 11 line 30 to pg. 12 line 5).  
As for the concentrations of the growth factors and proteins, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).

Burnouf is silent to the presence and amount of SDF-1α in the bioactive fraction.
Kirkpatrick teaches that SDF-1α is a major chemokine that controls adult stem cell trafficking and that the regulators of adult stem cells (such as SDF-1) hold promise as therapeutic targets for multiple disorders.  SDF-1 is important in developmental and adult cell migration, inflammatory responses, bone marrow transplantation and ischemic injury (pg. 257).
Massberg teaches that activated platelets secrete chemokine SDF-1α (abstract, page 1222, column 1) and that this process is of fundamental importance for vascular repair and pathological remodeling after vascular injury (pg. 1222, column 1).
One of ordinary skill in the art would have been motivated to measure and optimized the levels of SDF-1α in the bioactive fraction produced from activated platelets in the method of Burnouf because Massberg teaches that platelets secrete SDF-1α when activated and Massberg and Kirkpatrick teach that SDF-1α has an important effect on the repair of damaged tissue.  One of ordinary skill in the art would have had a reasonable expectation of including SDF-1α at a level of at least 100 pg/ml in the bioactive fraction of activated platelets in the method of Burnouf because Massberg teach that activated platelets secrete SDF-1α and Burnouf teach a bioactive 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Response to Arguments 
Applicant's arguments filed Oct. 27, 2020 have been fully considered but they are not persuasive.
Applicant argues that the combination of Burnouf with Hiles and Johnson is improper, since the concentrated described at the cited locations (pg. 37 lines 7-8, pg. 42-43, 43 line 4 to pg. 44 line 3, Table 4) in Burnouf is not the “clottable concentrate” that Burnouf teaches for mixture with a collagen scaffold (Remarks pg. 10 para. 3).  Applicant notes that Burnouf describes the term “clottable” to mean that the concentrate of platelet growth factors contain fibrinogen (pg. 11 lines 5-9) (Remarks pg. 10-11 bridging para.).  Accordingly, Applicant argues that a skilled person would not be motivated to modify the scaffold containing the “clottable concentrate” of platelet growth factors of Burnouf with the scaffold taught by Johnson and Hiles (Remarks pg. 11 para. 1).  However, these arguments were not found to be persuasive, since, even though the composition Burnouf teaches that is added to the artificial scaffold is the “clottable concentrate” of platelet growth factors (pg. 24 lines 13-15), Burnouf does not teach that the growth factor concentrate depleted in fibrinogen cannot be used in the artificial scaffold.  Furthermore, as stated in the rejection, both John and Hiles teach that exogenous growth factors can be added to collagenous extracellular matrix materials, 
Applicant argues that Burnouf does not have any teaching as to the detection limits for fibrinogen levels and, therefore, cannot properly be relied upon for inherently teaching levels in the claim range of less than 20,000 ng/mL (Remarks pg. 11 last para.).  However, this argument was not found to be persuasive, since Burnouf clearly teaches that the fibrinogen levels were non-detectable and teaches that fibrinogen was completely removed (pg. 43 lines 18-19).  
With respect to claim 53, Applicant argues that there is no teaching or suggestion in the prior art of the claimed composition and the beneficial bioactive loads that can be carried by the ECM materials (Remarks pg. 12 para. 2).  However, this argument was not found to be persuasive, since, as stated in the rejection, Johnson clearly teaches that exogenous proteins (non-native bioactive components) applied to the collagenous matrix (pg. 10 lines 7-9 and pg. 12 lines 24-30) and teaches that the exogenous proteins can include a bioactive factors that correspond to those natively occurring in the ECM tissue (pg. 12 lines 27-28) such as native growth factors (pg. 12 lines 1-5).  In 
Applicant argues that Burnouf does not teach the limitations of new claims 57 and 58 (Remarks pg. 12 para. 2).  The Applicant’s amendments adding new claims 57 and 58 necessitated new rejections.  Applicant’s arguments are drawn to Burnouf failing to teach these new limitations.  However, these new limitations are addressed in the new rejections. 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632